Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Terminal Disclaimer
The terminal disclaimer filed on 08/12/21 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent 9,991,256 (Chang et al.) has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
With respect to claim 1, the prior art of record fails to teach or suggest, a semiconductor structure comprising: a substrate; a first active fin and a second active fin over the substrate; and a plurality of dummy fins over the substrate and between the first active fin and the second active fin, wherein each of a first group of the plurality of dummy fins has a concave topmost surface, wherein each of a second group of the plurality of dummy fins has a convex topmost surface, and wherein no active fin is interposed between the first group of the plurality of dummy fins and the second group of the plurality of dummy fins.
Claims 2-7 are allowed as being directly or indirectly dependent of the allowed independent base claim 1.


Claims 9-14 are allowed as being directly or indirectly dependent of the allowed independent base claim 8.

With respect to claim 15, the prior art of record fails to teach or suggest, a semiconductor structure comprising: a substrate; a first active fin and a second active fin over the substrate; a plurality of dummy fins over the substrate and between the first active fin and the second active fin, wherein no active fin is interposed between each pair of adjacent dummy fins of the plurality of dummy fins, wherein a first dummy fin of the plurality of dummy fins has a first concave top surface, wherein a second dummy fin of the plurality of dummy fins has a second concave top surface, and wherein a third dummy fin of the plurality of dummy fins has a convex top surface; and an isolation region over the substrate and between the first active fin and the second active fin, wherein the isolation region covers the plurality of dummy fins.
Claims 16-20 are allowed as being directly or indirectly dependent of the allowed independent base claim 15.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOR KARIMY whose telephone number is (571)272-9006.  The examiner can normally be reached on Monday - Friday: 8:30 AM -5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kimberly Rizkallah can be reached on (571) 272-2402.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/TIMOR KARIMY/Primary Examiner, Art Unit 2894